United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-1679
                                    ___________

Margaret Mary Martin,                    *
                                         *
      Plaintiff - Appellant,             * Appeal from the United States
                                         * District Court for the
      v.                                 * Eastern District of Missouri.
                                         *
City of Brentwood, Missouri,             *    [TO BE PUBLISHED]
                                         *
      Defendant - Appellee.              *
                                    ___________

                               Submitted: December 16, 1999

                                   Filed: January 28, 2000
                                    ___________

Before RICHARD S. ARNOLD and LOKEN, Circuit Judges, and WEBB,* District
      Judge.
                           ___________

PER CURIAM.

       This is an action under 42 U.S.C. § 1983 arising out of Mary Margaret Martin’s
difficulties in obtaining a liquor license from the City of Brentwood, Missouri, for a
new bar and restaurant. A City ordinance requires the applicant to file petitions signed
by registered voters and licensed businesses located within five hundred feet of the
proposed establishment. Ms. Martin alleges that City officials declined to identify the

      *
        The HONORABLE RODNEY S. WEBB, Chief Judge of the United States
District Court for the District of North Dakota, sitting by designation.
applicable registered voters, changed the five-hundred-foot boundaries after she
submitted an initial petition, and changed the required signatures from a majority to all
licensed businesses within the five-hundred-foot radius. This last requirement was
particularly onerous because the owner of a business located next to her proposed
establishment had publicly announced his opposition. Matters came to a head in
August 1997 when the City’s Excise Commissioner ruled that Ms. Martin would have
to submit new petitions, citing registered voter confusion after she changed the nature
of her proposed restaurant. Ms. Martin commenced this action alleging that the City’s
arbitrary handling of the license application violated her federal right to substantive due
process, and that the City violated her federal right to equal protection of the laws by
imposing more stringent petition requirements on her than it imposed on two earlier
male applicants. The district court1 granted summary judgment for the City, and Ms.
Martin appeals.

       We conclude that Ms. Martin’s claims fail as a matter of law for three reasons.
First, we have repeatedly taken a very restrictive view as to when state and local land
use planning, zoning, and licensing decisions violate an aggrieved party’s federal right
to substantive due process. See, e.g., Bituminous Materials, Inc. v. Rice County, 126
F.3d 1068, 1070-71 (8th Cir. 1997). Ms. Martin alleges that the City acted arbitrarily
and capriciously in enforcing its licensing ordinance, but to prevail on a substantive due
process claim, “the plaintiff must allege something more than that the government
decision was arbitrary, capricious, or in violation of state law.” Chesterfield Dev.
Corp. v. City of Chesterfield, 963 F.2d 1102, 1104 (8th Cir. 1992). Second, Ms.
Martin’s equal protection claim is likewise deficient. She alleges gender
discrimination, which is invidious, but her supporting evidence consists only of the
City’s allegedly different treatment of two earlier male license applicants. Unequal
treatment is not enough absent proof “of an unlawful intent to discriminate against the


      1
       The HONORABLE E. RICHARD WEBBER, United States District Judge for
the Eastern District of Missouri.

                                           -2-
plaintiff for an invalid reason.” Batra v. Board of Regents of the Univ. of Neb., 79 F.3d
717, 721 (8th Cir. 1996). Here, the City supported its motion for summary judgment
with strong evidence that the two male applicants were not similarly situated. Even
more significantly, Ms. Martin presented no evidence of intentional gender
discrimination other than supposed differences in the City’s handling of two unrelated
license applications in which the applicants happened to be male. Third, as the district
court noted, Ms. Martin’s license application was not formally denied; she was simply
required to submit new petitions. Thus, it is difficult to see how the City’s actions have
caused her constitutional injury.

       Local licensing procedures are frequently fraught with delay and frustration, but
they are a fundamentally local governmental process. We can sympathize with Ms.
Martin’s frustrations -- whatever their causes -- but for the foregoing reasons we must
affirm the judgment of the district court dismissing her § 1983 claims.

      A true copy.

             Attest:

                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -3-